                                            Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 1 of 17


                                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                                       1   K. Lee Marshall (SBN 277092)
                                           Abigail Cotton (SBN 306121)
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center, 7 th Floor
                                       3   San Francisco, CA 94111-4078
                                           Telephone: (415) 675-3444
                                       4   klmarshall@bclplaw.com
                                           abby.cotton@bclplaw.com
                                       5
                                           David A. Roodman (appearance pro hac vice)
                                       6   Nick E. Williamson (appearance pro hac vice)
                                           Jason S. Meyer (appearance pro hac vice)
                                       7   George G. Brell (SBN 281342)
                                           BRYAN CAVE LEIGHTON PAISNER LLP
                                       8   One Metropolitan Square, 36th Floor
                                           St. Louis, MO 63102
                                       9   Telephone: (314) 259-2000
                                           daroodman@bclplaw.com
                                      10   nick.williamson@bclplaw.com
                                           jason.meyer@bclplaw.com
                                      11   george.brell@bclplaw.com
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111- 4070




                                      12   Attorneys for Plaintiffs
                                           Fluidigm Corporation and Fluidigm Canada Inc.
                                      13

                                      14
                                                                          UNITED STATES DISTRICT COURT
                                      15
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                      16
                                                                             SAN FRANCISCO DIVISION
                                      17

                                      18
                                           FLUIDIGM CORPORATION, a Delaware                Case No. 3:19-cv-05639
                                      19   corporation; and FLUIDIGM CANADA INC.,
                                           a foreign corporation,
                                      20
                                                            Plaintiffs,                    PLAINTIFFS FLUIDIGM
                                      21
                                                  v.                                       CORPORATION’S & FLUIDIGM
                                      22                                                   CANADA INC.’S OPPOSITION TO
                                           IONPATH, INC., a Delaware corporation,          DEFENDANT IONPATH’S MOTION TO
                                      23                                                   LIMIT EXPERT TESTIMONY TO
                                                            Defendant.                     ACCUSED PRODUCTS
                                      24

                                      25

                                      26

                                      27

                                      28

                                                  PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 2 of 17



 1                                                  TABLE OF CONTENTS
 2   I.     The Infringing MIBIscope System and Method. .....................................................................1
 3   II.    Fluidigm Has Consistently Accused the MIBIscope of Infringement.....................................2
 4           A. Fluidigm’s Complaints. .................................................................................................. 2
 5           B. Fluidigm’s Infringement Contentions Are Appropriate, Consistent & Sufficient. ........ 4
 6           C. IONpath’s Reliance Upon Fluidigm’s Discovery Is Wholly Misplaced........................ 8
 7   III.   Fluidigm’s Expert Disclosures Do Not Exceed Fluidigm’s Infringement Contentions. .........9
 8   IV. There Is No Prejudice to IONpath, Much Less Any Undue Prejudice. .................................10
 9   V.     There Is No Justification For an Award of Fees to Ionpath...................................................12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       i
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
       Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 3 of 17



 1                                                     TABLE OF AUTHORITIES
 2   Cases
     ASUS Computer Int'l v. Round Rock Research, LLC, No. 12-CV-02099 JST (NC), 2014 WL
 3
       1463609 (N.D. Cal. Apr. 11, 2014)............................................................................................... 7
 4
     Bot M8 LLC v. Sony Corp. of Am., 465 F. Supp. 3d 1013 (N.D. Cal. 2020) .................................... 8
 5
     Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-05808-HSG, 2016 WL 612907 (N.D. Cal. Feb. 16,
 6
       2016).......................................................................................................................................... 6, 7
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                              ii
                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
       Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 4 of 17



 1          IONpath’s Motion relies upon inaccurate and incomplete statements in an effort to reduce
 2   the scope of its infringement. As established below, while IONpath erroneously contends that
 3   Fluidigm’s allegations are somehow limited to a single embodiment of its infringing MIBI method
 4   and product that existed after November 5, 2019, the facts overwhelmingly belie the argument.
 5   Indeed, most tellingly, Fluidigm’s Complaint -- filed two months earlier, on September 6, 2019 --
 6   expressly states that IONpath “adopted and is using Fluidigm’s patented methods and systems”,
 7   “is selling its infringing products and systems in the marketplace,” and “seeks redress for
 8   IONpath’s past infringement … .” ECF 1, ¶¶ 7-8. IONpath has had full knowledge of the scope of
 9   its infringing accused method and systems since the outset of this case. And the Complaints,
10   contentions, expert reports, documents, discovery, and other evidence, establish not only that
11   Fluidigm did not limit the scope of its allegations, but also that IONpath fully understood the
12   scope of Fluidigm’s allegations. IONpath’s Motion reeks of gamesmanship seeking to engineer
13   alleged surprise and prejudice where there is none. IONpath’s Motion should be denied.
14   I. THE INFRINGING MIBISCOPE SYSTEM AND METHOD.

15          To be clear, for purposes of this lawsuit, there has been and is only one MIBIscope system
16   and method. While IONpath has tweaked and modified certain aspects of its infringing
17   MIBIscope system and method (for example, using different ion beam sources), none of those
18   modifications are germane to the claim elements, limitations, and infringement allegations. That
19   IONpath identifies and now relies upon “alpha,” “beta,” and so-called “commercial” versions of
20   the infringing MIBIscope system and method is of no event, as the nomenclature does not refer to
21   different methods, systems, or product lines, rather, they simply refer to iterations of the same
22   infringing system and method.
23          Notably, there are no model numbers or trademarks to distinguish any purported variations
24   of the accused MIBIscope. Indeed, like Fluidigm’s infringement contentions, IONpath’s own
25   materials use IONpath’s only identifier for its product -- MIBIscope -- to refer to all of its
26   instruments (regardless of whether it is or was an alpha, beta, or part of its so-called commercial
27   launch). See, e.g., Ex. 1 (IONPATH_0039014) at -17 (“The MIBIscope is a dynamic secondary
28   ion mass spectrometer (SIMS) instrument”), -24 (“One limitation of the current project performed

                                                        1
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 5 of 17



 1   with an earlier version of the MIBIscope … The current MIBIscope”); Ex. 2
 2   (IONPATH_0000037) at -37 (“The MIBI Technology platform, with its flagship MIBIscope™
 3   system …”); Ex. 3 (IONPATH_0000532) at -33 (“IONpath Announces Commercial Launch of
 4   MIBIscope™”), -36 (“The [2018 Cell paper] leveraged IONpath’s MIBIscope™ instrument …”);
 5   Ex. 4 (Research Services Brochure) at p.4 (“All imaging is done with the proprietary
 6   MIBIscope™ system”); Ex. 5 (Research Services website) (“By leveraging our proprietary
 7   MIBIscope™ multiplexed imaging platform …”). Fluidigm properly used and referred to the
 8   trademark product name by which IONpath refers to all of its MIBIscopes.
 9   II. FLUIDIGM HAS CONSISTENTLY ACCUSED THE MIBISCOPE OF
           INFRINGEMENT.
10
            Fluidigm has consistently accused each and every MIBIscope of infringement regardless of
11
     when it was made. There is no ambiguity to Fluidigm’s allegations or contentions, and IONpath
12
     cannot in good faith feign surprise.
13
            A. Fluidigm’s Complaints.
14
            From the outset, each of Fluidigm’s initial and amended Complaints clearly allege that
15
     every IONpath MIBIscope infringes the asserted patents. Fluidigm’s September 6, 2019 original
16
     Complaint expressly states that IONpath, through the use and sale of its MIBIscope, was and had
17
     for some time been infringing the asserted patents. Indeed, Fluidigm’s Complaint specifically
18
     identifies a 2018 IONpath Press Release celebrating a Cell article which describes the operation of
19
     the infringing MIBIscope product and services. ECF 1, ¶¶ 68, 92-97; see also Ex. 4 at -36.
20
     Fluidigm’s Complaint expressly alleges that, “[o]n information and belief, by August 2019 [three
21
     months before IONpath’s November 2019 so-called and self-described commercial launch],
22
     IONpath has sold at least six, and possibly more, of its infringing MIBIscopes (and potentially
23
     reagents) to various institutions.” ECF 1, ¶ 80. These six identified sales directly correspond to
24
     the beta MIBIscopes IONpath commercially sold to its initial development partners (ECF 190 at
25
     3), and which sales and/or uses infringe upon the asserted claims. The Complaint contains
26
     numerous and repeated allegations that IONpath’s use and sales of the MIBIscope, including
27
     before the so-called November, 2019, commercial launch, were infringing. See ECF 1, ¶¶ 66-76,
28

                                                      2
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
         Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 6 of 17



 1   80, 92-97, 103-106, 111-113.
 2           Fully consistent, IONpath’s First Amended Complaint (filed October 11, 2019 – again
 3   prior to November, 2019) makes the same, as well as additional, infringement allegations covering
 4   IONpath’s pre-November, 2019 uses and sales. See ECF 13, ¶¶ 74-84, 88, 100-105, 111-114, 119-
 5   121, 156-161, 167-170, 175-177.
 6           Fluidigm’s Second Amended Complaint also leaves no doubt. Filed March 30, 2020
 7   (approximately one month after Fluidigm filed its initial and amended infringement contentions),
 8   Fluidigm’s Second Amended Complaint maintains the same broad scope of allegations that were
 9   in Fluidigm’s initial and First Amended Complaints. It also adds new, consistent, material making
10   clear that all of IONpath’s MIBIscope products are accused of infringement. See, e.g., ECF 591,
11   ¶¶ 75 (“On information and belief, in 2017, IONpath first offered for sale and sold the MIBIscope
12   product to researchers who were previously associated with Dr. Nolan’s lab at Stanford
13   University. Dr. Nolan’s lab at Stanford University also acquired from IONpath and used a
14   MIBIscope product prior the IONpath’s official commercial launch.”), ¶ 76 (“At the time
15   IONpath first began offering the infringing MIBIscope product and system for sale, prior to its
16   full commercial launch in November 2019 …”), ¶ 90 (“The 2018 Press Release also asserted that
17   IONpath was piloting its ‘MIBIscope’ with “research institutes and biopharmas . . .”), ¶ 105 (“In
18   February 2019, Fluidigm learned that IONpath had contacted at least one of Fluidigm’s customers,
19   on information and belief, in an effort to demonstrate IONpath’s MIBIscope and reagents, and
20   teaching them how to infringe upon the '386 and '104 Patents, and to sell the infringing
21   technology, which would be the system infringing on the '698 Patent.”), ¶ 106 (“On information
22   and belief, by August 2019, IONpath had sold at least six, and possibly more, of its infringing
23   MIBIscopes (and potentially reagents) to various entities.”), ¶ 110 (“Several other research
24   institutions attended and presented research at the 2019 SITC Meeting that was conducted using
25   IONpath’s infringing MIBIscope, including the Dana-Farber Cancer Institute, Stanford
26   University, and the University of Colorado, Denver.”). Fluidigm’s Second Amended Complaint
27   maintains the same broad allegations against each and every MIBIscope found in the previous
28   1
          All emphasis added unless otherwise noted.
                                                       3
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
         Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 7 of 17



 1   complaints. See id. ¶¶ 74-76, 82-87, 88-98, 101-104, 105-120, 135-141, 147-157, 162-165, 207-
 2   213, 219-229, 234-237.
 3           There is no ambiguity: IONpath has always known that Fluidigm has consistently accused
 4   each and every MIBIscope of infringing its patents.
 5           B. Fluidigm’s Infringement Contentions Are Appropriate, Consistent & Sufficient.
 6           Fluidigm’s infringement contentions encompass all of the infringing MIBIscope products,
 7   including those made, used, offered for sale, and sold prior to November 5, 2019. 2 While IONpath
 8   mischaracterizes two paragraphs of Fluidigm’s infringement contentions to attempt to redefine the
 9   scope of its identified infringement, it also elects to ignore large swathes of the same document.
10   See generally Ex. 6 (Fluidigm’s Second Amended Infringement Contentions).
11           First, contrary to IONpath’s argument, Fluidigm’s contentions do not “specifically define”
12   the term MIBIscope to be limited to those manufactured, used, offered for sale, and sold on or
13   after IONpath’s November 5, 2019 so-called commercial launch. As reflected above, IONpath
14   began “commercially” using and selling its infringing MIBIscope long prior to November 5, 2019.
15   The language IONpath relies upon simply provides that the “Accused Products include the
16   MIBIscope instrument as commercially launched on IONpath’s website at least as early as
17   November 5, 2019.” Ex. 6 at 2. The statement does not “exclude” MIBIscope instruments made,
18   used, offered for sale, and sold prior to that date. And, importantly, as IONpath’s expert witness
19   concedes, the MIBIscope made, used, offered for sale, and sold by IONpath on November 5, 2019,
20   had no material differences -- for purposes of infringement -- than those made, used, offered for
21   sale, and sold on January 15, 2019 (the issue date of the ‘386 Patent). See Ex. 7 (Winograd Depo.)
22   at 42:5-18 (“[Q.] And is there anything about your opinions on noninfringement that changes
23   depending on the particular version of the MIBIscope at issue? … A. Not that I can recall. … [Q.]
24   are there any additional reasons why you think one version may not infringe that are different than
25   the reasons why you think another version does not infringe? … A. No.”). While IONpath seeks
26   to contort Fluidigm’s disclosure to omit earlier commercially-sold and -used MIBIscopes, the
27
     2
28       The accused system covered by the claims of the ‘698 Patent is the MIBIscope, and the
     infringing method employed using the MIBIscope is covered by the ‘386 Patent.
                                                       4
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 8 of 17



 1   identification and balance of the disclosure does no such thing.
 2          Second, IONpath’s attempt to redefine the Accused Products to exclude any MIBIscopes
 3   made, used, offered for sale, or sold prior to November 5, 2019, is also wholly inconsistent with
 4   the balance of Fluidigm’s Infringement Contentions. For example, Fluidigm’s contentions
 5   expressly contend that third-parties to whom IONpath sold and/or provided MIBIscopes –
 6   including prior to November 2019 – had infringed and were infringing the patents by “using
 7   and/or operating a MIBIscope and/or MIBI System … : Stanford University, Dana-Farber Cancer
 8   Institute; University of Colorado, Denver; University of Minnesota; Mount Sinai Health System;
 9   University of Texas MD Anderson Cancer Center; University of California, San Francisco;
10   Bluebird Bio; NIH – National Institute of Allergy & Infectious Diseases; and, Memorial Sloan
11   Kettering Cancer Center.” Ex. 6 at 8.
12

13                          Party                                        MIBIscope(s)
      Stanford University
14

15

16    University of Colorado, Denver

17    Dana-Farber Cancer Institute
18    Memorial Sloan Kettering Cancer Center

19
      Mount Sinai Health System
20    University of California, San Francisco
21    University of Minnesota
      University of Texas MD Anderson Cancer
22    Center
23

24          To be certain, the contentions explain that “[c]ertain MIBI Users identified to date, namely
25   Stanford University, Dana-Farber Cancer Institute, and University of Colorado, Denver …
26   presented [MIBIscope results] at the Society for Immunotherapy of Cancer Annual Meeting
27   (SITC) held November 6, 2019 through November 10, 2019” – indisputably contending that the
28   infringing products and conduct (using the claimed method of the ‘386 Patent) occurred prior to

                                                      5
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
         Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 9 of 17



 1   the so-called November, 2019, launch. Ex. 6 at 8. If Fluidigm had, arguendo, defined MIBIscope
 2   to be limited to the products sold after November 5, 2019 (which it did not), the above-cited
 3   contentions would be incoherent.
 4           Third, Fluidigm’s infringement contentions also present significant evidence of indirect
 5   infringement, the majority accusing IONpath’s pre-November, 2019 MIBIscopes and services of
 6   infringement. See id. at 9-13 (identifying MIBI webinars, the 2018 Cell paper, other 2019 and
 7   2020 articles based on earlier-collected data). The claim charts attached to Fluidigm’s
 8   infringement contentions also appropriately identify pre-November, 2019, publications and
 9   conduct evidencing infringement. See, e.g., Ex. 6, App’x A at 20, 32 (citing Ex. 10 (2014 Nature
10   Med. article)), 8, 26, 38 (citing Ex. 11 (2018 Cell article)), 46, 51, 53-54 (citing Ex. 12 (2019
11   Science Med. article).3
12           Lastly, and unmentioned by IONpath, Fluidigm accuses not only the manufacture, offer for
13   sale, and sale of all of the infringing MIBIscopes, but also IONpath’s use of the claimed method of
14   the ‘386 Patent to provide research services to partner organizations “in which IONpath provides
15   custom research using the MIBIscope.” Ex. 6 at 6. Even if, arguendo, the Court were to find that
16   Fluidigm has not accused the sale of each and every MIBIscope, Fluidigm has plainly accused
17   IONpath’s Research Services regardless of any purported variation. Fluidigm’s allegations and
18   contentions make clear that all such services are accused.
19           As for the cases IONpath relies upon, both are off the mark. Finjan turns on two factual
20   circumstances that are entirely absent here. See Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-05808-
21   HSG, 2016 WL 612907 (N.D. Cal. Feb. 16, 2016). First, Finjan involved a situation wherein the
22   plaintiff identified specific products as infringing only some (but not all) patents asserted in the
23   litigation and later attempted to argue that identifying those products for a subset of patents was
24   sufficient to allege infringement as to all patents. Id. at *2 (“Plaintiff's identification of TAP,
25   Enterprise Protection, and Essential for other patents (and not these) supports a reasonable
26
     3
         IONpath suggests that Fluidigm should have amended its infringement contentions when it
27   filed amended contentions on August 31, 2020. But as IONpath recognizes, Fluidigm’s
28   contentions already plainly encompassed all MIBIscope products. Further, the August amendment
     was the result of a Court ruling that specified a narrow revision. ECF 190 at 4.
                                                        6
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 10 of 17



 1   inference that Plaintiff intended to limit its accusation for the '086, '154, and '918 Patents to
 2   HackAlert and SafeImpression.”). Plainly, no such facts exist here. Second, the Finjan decision
 3   appears to rely on a determination that “incorporat[ing]” additional technology “into an existing
 4   [accused] product … has created a new, separate product,” and that accusing new products was
 5   impermissible. Id. But Fluidigm is not accusing any new products, incorporating new
 6   technology, into accused products. Rather, Fluidigm is simply accusing the same MIBIscope
 7   product of infringement, regardless of whether IONpath may have made, used, offered for sale, or
 8   sold the same product (MIBIscope) having slightly, irrelevant, differences as unmarked alpha,
 9   beta, or so-called commercial versions.
10          The ASUS case IONpath relies upon is similarly distinguishable. See ASUS Computer Int'l
11   v. Round Rock Research, LLC, No. 12-CV-02099 JST (NC), 2014 WL 1463609 (N.D. Cal. Apr.
12   11, 2014). The Court in that case rejected three arguments as to why the disputed products were
13   allegedly covered. Id. at *6. First, the court rejected an identification of products that include a
14   specific feature or practice an industry standard. Id. Here, however, Fluidigm has accused a
15   specific product: the MIBIscope, the trademarked product name by which IONpath itself
16   indiscriminately refers to each of the so-called “generations” at issue. Second, the Court rejected
17   an identification of differently-named products that are “substantially similar.” Id. Again, no such
18   facts exist here. Fluidigm accuses a singularly-named product. Lastly, the Court rejected the
19   identification of a “line or series of products.” Id. at *7. Here, the accused MIBIscope is not a
20   “line or series of products.” The ASUS case also assumes that such information is known or
21   available to the plaintiff (allowing the assumption that accusing a specific model-numbered
22   product (e.g., model number “N61DA”) implies not accusing another known specific model-
23   numbered product (e.g., model number “N61V”). But IONpath has made no argument and
24   presented no evidence that Fluidigm had knowledge or the ability to identify by name or product
25   number any different models of the MIBIscope, as there are no different models. The fact that
26   IONpath itself refers to all such products indiscriminately as “MIBIscopes” alone evidence that
27   Fluidigm properly identified the products in the same manner IONpath uses.
28          Fluidigm correctly and appropriately provided infringement contentions identifying

                                                        7
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 11 of 17



 1   IONpath’s singular infringing product, the MIBIscope. In support of that allegation, it provided
 2   evidence which describes the operation of all MIBIscopes, whether alpha, beta, or so-called
 3   commercial MIBIscopes. IONpath is attempting to latch onto a singular word in the contentions
 4   to concoct an alternate reality where, despite Fluidigm providing a variety of evidence of
 5   infringement prior to November 5, 2019, IONpath seeks to obviate such allegations. Granting
 6   IONpath’s eleventh hour motion would only encourage further gamesmanship.
 7          C. IONpath’s Reliance Upon Fluidigm’s Discovery Is Wholly Misplaced.
 8          IONpath’s reliance upon the fact that Fluidigm used the word “commercially available” in
 9   certain discovery requests is completely off-the-mark. ECF 190 at 5.
10          First, of course, Fluidigm’s discovery requests do not define the scope of its infringement
11   allegations and Fluidigm is entitled to seek any information relevant to its claims. Interestingly,
12   IONpath’s own Motion argues that the clear disclosures of Fluidigm’s Complaints should be
13   disregarded because: “In this district, the Patent Local Rule 3-1 infringement and invalidity
14   contentions set the metes and bounds of the suit.” Id. at 10 n. 7 (quoting Bot M8 LLC v. Sony
15   Corp. of Am., 465 F. Supp. 3d 1013, 1028 (N.D. Cal. 2020)). Yet, IONpath seeks to seize upon
16   discovery requests to somehow limit Fluidigm’s contentions. IONpath cannot have it both ways.
17   And, as detailed above, Fluidigm’s infringement contentions include allegations encompassing
18   alpha, beta, and so-called commercial MIBIscopes, setting the metes and bounds of the suit
19   regardless of the scope of later-served discovery.
20          Second, the fact that Fluidigm sought discovery regarding MIBIscopes that were
21   commercially available, offered for sale, or sold, does not support IONpath’s argument that
22   “commercially available” is limited to MIBIscopes offered after November 5, 2019. The term
23   “commercially available” was not defined by Fluidigm and is/was used in its ordinary manner –
24   meaning, any MIBIscopes that were commercially available or offered for sale. IONpath’s
25   strained attempt to impute a defined meaning to “commercially available” is absurd. Had
26   Fluidigm sought to define the words commercially available to be limited to post-November 5,
27   2019 sales, it would have so stated. Indeed, the fact that Fluidigm defined the Accused Products
28   by reference to its infringement contentions (which accuse each and every MIBIscope) made clear

                                                          8
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 12 of 17



 1   that it was not limiting its allegations to only MIBIscopes sold after November 5, 2019. And
 2   IONpath’s own responses to Fluidigm’s discovery show that it understood this broad scope;
 3

 4

 5

 6          Third, IONpath’s argument that it conspicuously limited its discovery responses to a
 7   definition of “commercially available” that only encompasses MIBIscopes available after
 8   November 5, 2019, is belied by its responses. Nowhere does IONpath’s responses clearly or
 9   conspicuously reflect that it interpreted or redefined the words “commercial” or “commercially
10   available.” See ECF 190 at 5 (providing exemplary responses). If that was indeed IONpath’s
11   intent, it should have unambiguously so stated – so Fluidigm could have addressed and objected to
12   IONpath’s failure to disclose relevant evidence. Fluidigm never understood IONpath’s responses
13   to be so limited. Every MIBIscope IONpath offered for sale, sold, and commercially used was
14   both “commercial” and an accused instrumentality. IONpath’s statement in its discovery
15   responses that, for example, it “has sold one or more commercial MIBIscope instruments” – did
16   not in any way limit the response, or put Fluidigm on notice that IONpath intended to limit its
17   response, to sales made after November 5, 2019. See ECF 190 at 5. IONpath’s gamesmanship and
18   attempt to perform wordsmithing now to support its Motion and apparent failure to provide
19   appropriate, responsive, discovery responses should not be condoned. If IONpath genuinely
20   intended to limit its discovery responses to MIBIscopes that were commercially offered for sale
21   and sold after November 5, 2019, it did a masterful job of disguising it.
22   III.FLUIDIGM’S EXPERT DISCLOSURES DO NOT EXCEED FLUIDIGM’S
           INFRINGEMENT CONTENTIONS.
23
            As discussed above, Fluidigm’s infringement contentions accuse each and every
24
     MIBIscope. Under that aegis, Fluidigm’s proposed disclosure of expert testimony as to:
25
            The applicable structure, nature, use, methods, and operation, of the accused
26          MIBI, MIBI system(s), and/or MIBI method(s) (e.g., “Alpha” version of the
            MIBIscope instrument (such as “Agnes”), “Beta” or “Early Access” version of the
27          MIBIscope instrument (such as “Helen”), current and/or “Commercial” version of
            the MIBIscope instrument, MIBItag reagents and conjugation kits, and IONpath
28          Research Services) (individually and collectively, “Accused Instrumentalities”).

                                                       9
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
         Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 13 of 17



 1   is entirely appropriate. ECF 190-6 at 2. All of the identified instruments comprise the accused
 2   MIBIscope and any differences between alpha, beta, or so-called “commercial” versions are
 3   insubstantial or irrelevant to infringement (as already opined by both parties’ experts, see supra &
 4   infra).
 5   IV. THERE IS NO PREJUDICE TO IONPATH, MUCH LESS ANY UNDUE PREJUDICE.

 6             IONpath has not suffered any alleged prejudice. Fluidigm has from the outset clearly and
 7   plainly accused IONpath’s MIBIscope system and services of infringement (via both the system
 8   claims of the ‘698 Patent and the method claims of the ‘386 Patent). There has never been any
 9   ambiguity. Rather, as reflected by IONpath’s disingenuous argument regarding its apparent
10   carefully couched and disguised discovery responses, it is seeking to inappropriately limit its
11   infringement exposure by feigning surprise. Just as there has never been any ambiguity that every
12   MIBIscope sold and used after January 15, 2019 is accused of infringement, IONpath is not
13   surprised or prejudiced in any manner. To the contrary, IONpath’s eleventh-hour attack on the
14   scope of Fluidigm’s proposed expert witness testimony is the legitimate surprise. It is only
15   Fluidigm that will be prejudiced should the Court entertain granting IONpath’s ill-founded
16   Motion.
17             The untimely and prejudicial nature of IONpath’s supposed surprise is also made clear by
18   the fact that Dr. Hieftje, Fluidigm’s expert, tendered his opinions as to the MIBIscope’s
19   infringement (with no limitation as to date or commercial availability) on July 27, 2020. See Ex.
20   15 (Hieftje Report). In his Report, Dr. Hieftje relies on multiple documents that discuss the
21   operation of “the MIBIscope” (no further identification), (see, e.g., Ex. 16 (Amended Hieftje
22   Report4), ¶ 35 (citing Ex. 1 (IONPATH_0039014)), ¶¶ 48-49 (
23                           )), ¶ 42 (citing Ex. 18 (IONpath Poster)), but which IONpath now
24   erroneously argues refer specifically and only to alpha and beta MIBIscopes. See ECF 178 at 4-5.
25   IONpath cannot, with a straight face, simultaneously argue that it was unaware of the scope of
26   Fluidigm’s infringement allegations while also arguing that evidence relied upon by Fluidigm and
27
     4
28    Dr. Hieftje amended his report on August 31, 2020. None of the opinions/evidence referenced
     herein changed between his initial and amended Reports.
                                                       10
                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 14 of 17



 1   its expert should be disregarded because it refers to alpha and beta MIBIscopes. IONpath’s
 2   alleged “surprise” is also undercut by the fact that at Dr. Hieftje’s deposition on November 11-12,
 3   2020, IONpath specifically questioned him regarding his infringement opinions as to the alpha and
 4   beta MIBIscopes and were present for re-direct where Dr. Hieftje specifically commented that his
 5   infringement opinion was the same as to each MIBIscope. See Ex. 19 (11/11/20 Hieftje Depo.) at
 6   54:1-63:11; Ex. 20 (11/12/20 Hieftje Depo.) at 296:13-302:20, 381:21-395:9; see also ECF 190 at
 7   7 n.6 (admitting that IONpath deposed Dr. Hieftje on differences between the MIBIscopes). There
 8   is no surprise.
 9           IONpath’s own papers also admit that it was aware of the scope of Fluidigm’s
10   infringement allegations. For example, IONpath’s Motion admits that Fluidigm pursued
11   information regarding the different versions as early as August 2020. See id. at 3 n.3.
12

13                                                                              And, when deposed, Dr.
14   Winograd unquestionably admitted that there are no material differences between IONpath’s
15   various MIBIscopes for purposes of his infringement analysis. See Ex. 7 (Winograd Depo.) at
16   42:5-18 (“[Q.] And is there anything about your opinions on noninfringement that changes
17   depending on the particular version of the MIBIscope at issue? … A. Not that I can recall. … [Q.]
18   are there any additional reasons why you think one version may not infringe that are different than
19   the reasons why you think another version does not infringe? … A. No.”); see also ECF 183 at 1-2
20   & n.3. Dr. Winograd’s testimony fully undercuts IONpath’s argument that it “will be forced to go
21   back and revisit its analysis through this new lens” as both experts have already opined on the
22   exact subject it contends is newly raised. ECF 190 at 11.
23           IONpath’s belated attempt to distinguish its infringing MIBIscopes is wholly unavailing.
24   ECF 190 at 9. Fluidigm’s infringement contentions identify the same steps and elements present
25   and performed in all of the infringing MIBIscopes. See, e.g., Ex. 6, App’x A. With respect to the
26   three differences IONpath alleges, none are relevant to or impact its infringement (and IONpath
27   has not even attempted to articulate a non-infringement position reliant on such differences).
28   Every MIBIscope employs an ion gun and even IONpath’s own expert, Dr. Winograd, concedes

                                                      11
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 15 of 17



 1   that any differences between the ion sources used in the MIBIscopes does not impact the
 2   infringement analysis. Ex. 7 at 41:8-42:1 (“Q. And is – is there anything about the ion beams that
 3   are in these three different instruments that give you any additional reason why one version has an
 4   additional reason why it does not infringe in your opinion? … A. No, if I understand you
 5   correctly. I mean the – the ion beam is simply being optimized. It doesn’t change the concept of
 6   the machine.” … [Q.] So there's nothing about your opinions or your infringement or
 7   noninfringement analysis that changes based on the type of ion beam that is used; is that correct?)
 8   A. That’s correct.”). The other two variations IONpath alleges, data acquisition methods and
 9   control systems, are also inapplicable to the infringement analysis. See id. at 42:5-18.
10          To the extent IONpath and its experts have failed to address all accused products, that
11   represents only a tactical decision. That IONpath allegedly now realizes it has failed to adequately
12   defend itself against Fluidigm’s allegations is not undue prejudice, it is merely the predictable
13   consequence of IONpath’s actions.
14   V. THERE IS NO JUSTIFICATION FOR AN AWARD OF FEES TO IONPATH.

15          IONpath’s request for fees relies entirely on its allegation that Fluidigm “first expanded its
16   list of accused instruments as part of its showdown motion.” ECF 190 at 11-12. But, as discussed
17   above, Fluidigm has consistently and repeatedly accused each and every MIBIscope of
18   infringement and IONpath has long been aware of Fluidigm’s allegations. Contrary to IONpath’s
19   arguments, this is not a late attempt to expand the scope of the case. IONpath was fully aware that
20   earlier MIBIscopes were accused of infringement since at least the filing of Fluidigm’s initial
21   Complaint. IONpath’s decision to file this motion on short notice, while the parties are working
22   feverishly to finish discovery, on an issue it has been aware of from the outset, weighs in favor of
23   granting Fluidigm its fees and costs, not IONpath.
24

25

26

27

28

                                                      12
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
     Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 16 of 17



 1                                  Dated: January 19, 2021
 2                                  By:   /s/ K. Lee Marshall
 3                                  K. Lee Marshall (SBN 277092)
                                    Abigail Cotton (SBN 306121)
 4                                  BRYAN CAVE LEIGHTON PAISNER LLP
                                    Three Embarcadero Center, 7th Floor
 5                                  San Francisco, CA 94111-4078
                                    Telephone: (415) 675-3444
 6                                  klmarshall@bclplaw.com
                                    abby.cotton@bclplaw.com
 7
                                    David A. Roodman (appearance pro hac vice)
 8                                  Nick E. Williamson (appearance pro hac vice)
                                    Jason S. Meyer (appearance pro hac vice)
 9                                  George G. Brell (SBN 281342)
                                    BRYAN CAVE LEIGHTON PAISNER LLP
10                                  One Metropolitan Square, 36th Floor
                                    St. Louis, MO 63102
11                                  Telephone: (314) 259-2000
                                    daroodman@bclplaw.com
12                                  nick.williamson@bclplaw.com
                                    jason.meyer@bclplaw.com
13                                  george.brell@bclplaw.com
14                                  Attorneys for Plaintiffs
                                    Fluidigm Corporation and Fluidigm Canada Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            13
          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
      Case 3:19-cv-05639-WHA Document 200 Filed 01/19/21 Page 17 of 17



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on January 19, 2021, I electronically filed the above document with
 3   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
 4   registered counsel.
 5    Dated:    January 19, 2021                          By:   /s/ George G. Brell
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     14
               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO LIMIT EXPERT TESTIMONY
